PER CURIAM.
We have for review Valenzuela v. State, 764 So.2d 777, 777 (Fla. 1st DCA 2000), a per curiam decision of the First District Court of Appeal citing as controlling authority the Third District Court of Ap*707peal’s decision in Bover v. State, 732 So.2d 1187 (Fla. 3d DCA 1999), quashed, 797 So.2d 1246 (Fla.2001). We have jurisdiction. See art. V, § 3(b)(3), Fla. Const.; Jollie v. State, 405 So.2d 418, 420 (Fla.1981).
In accordance with our opinion in Bover v. State, 797 So.2d 1246 (Fla.2001), we quash the First District’s decision and remand this case to the First District for consideration in light of our recent decisions in Bover and Carter v. State, 786 So.2d 1173, 1180-81 (Fla.2001). In remanding this case, we express no opinion as to the merits of Valenzuela’s rule 3.800(a) claim.
It is so ordered.
WELLS, C.J., and SHAW, HARDING, ANSTEAD, PARIENTE, LEWIS and QUINCE, JJ., concur.